Citation Nr: 1327054	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  11-25 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for back disorder (claimed as acute low back strain).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2001 to December 2001, August 2005 to November 2006, and November 2008 to August 2010 with service in a designated imminent danger pay area.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which, in pertinent part, denied service connection for acute low back strain and PTSD.

With regard to the claim of PTSD, the Veteran is already service connected for depression, which is evaluated identically to PTSD (the Veteran cannot receive additional compensation for both psychological problems).  With regard to the back claim, the Veteran is on TDIU, therefore the Veteran may wish to withdraw both claim (in writing).  Until such time, the Board will proceed with this case. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  At a December 2010 VA Disability Benefits Questionnaire (DBQ) examination report for general medical examination, the Veteran reported he has applied for Social Security Disability Insurance (SSDI).  Records from the Social Security Administration (SSA) may potentially be relevant to the claim but those records are not associated with the claims file.  The Court has repeatedly held that, when VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, VA must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 (1998); see also 38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002) (emphasizing the need for VA to obtain records from any Federal agency).  

Accordingly, the case is REMANDED for the following actions:
	
1.  Obtain from SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s).  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




